Exhibit 10.1


Execution Version




March 1, 2018
CONFIDENTIAL
TO:
Babcock & Wilcox Enterprises, Inc..

Re: Equity Financing Commitment
Ladies and Gentlemen:
Babcock & Wilcox Enterprises, Inc., a Delaware corporation (the “Company”), has
advised each of the undersigned (collectively, the “Backstop Parties” and
individually each a “Backstop Party”) the Company intends to initiate a rights
offering (the “Rights Offering”) to all of its common shareholders (“Common
Shareholders”) pursuant to which the Company will distribute at no charge one
purchase right (each a “Right”) per share of common stock (“Common Stock”) of
the Company outstanding and held of record as of the record date (the “Record
Date”) to be set by the members of the Board of Directors of the Company (the
“Board of Directors”). The Company is proposing to offer and sell in the
aggregate a minimum number of shares of Common Stock resulting gross cash
proceeds to the Company of at least $182,000,000, (the “Minimum Rights Offering
Proceeds Amount”) on the terms described in the attached Exhibit A (the “Term
Sheet”). This letter agreement (including the Term Sheet, this “Letter
Agreement”) sets forth the terms and conditions under which the Backstop Parties
have agreed to provide the Backstop Commitments (defined below) referenced
herein. Capitalized terms used herein but not defined herein have the meaning
given to them in the Term Sheet.
It is contemplated that one or more additional letter agreements (each, an
“Additional Letter Agreement” and together with this Letter Agreement,
collectively, the “Backstop Agreements”) will be executed on or after the date
hereof pursuant to which additional persons (each, an “Additional Backstop
Party” and together with the Backstop Parties, collectively, the “Global
Backstop Parties”) may, at the request and with the consent of the Company,
provide additional backstop commitments on the same terms as set forth herein
(each an “Additional Backstop Commitment” and together with the Backstop
Commitments, collectively, the “Global Backstop Commitments”). To the extent
that the aggregate amount of the Global Backstop Commitments are in excess of
the Minimum Rights Offering Proceeds Amount, the Company shall have the right in
its discretion to determine the final allocation of each of the Global Backstop
Commitments (which, in the case of each of the Global Backstop Parties shall not
be in excess of each of their respective individual original Global Backstop
Commitments).
Each of the Backstop Parties, severally and not jointly, irrevocably commits and
agrees as follows:





--------------------------------------------------------------------------------









1.Each Backstop Party hereby commits (such commitment a “Backstop Commitment”
and collectively the “Backstop Commitments”), subject solely to the conditions
set forth in this Section 1, and on the terms described in Exhibit A, to
purchase any shares of Common Stock that would have otherwise been issuable
pursuant to any Rights that were not properly exercised during the Rights
Offering and remain unexercised after the expiration of Offer Period, less any
shares of Common Stock purchased by the Backstop Parties in the Rights Offering
(such shares, in the aggregate, the “Unsubscribed Shares”) on the Closing Date
up to a maximum aggregate amount for each Backstop Party not to exceed the
amount set forth on Schedule 1 hereto as its Maximum Backstop Commitment Amount
(for each Backstop Party, its “Maximum Backstop Commitment Amount”). Each of the
foregoing Backstop Commitments is subject solely to (i) the receipt by such
Backstop Party of written notice from the Company after the Commencement Date
and after the expiration of the Offer Period but prior to the termination of the
Backstop Commitments pursuant to Section 2 below that the Company is exercising
its rights to require each Backstop Party to fund its Backstop Commitment and
setting forth the amount of the Backstop Commitment to be funded, which, for
each Backstop Commitment Party, shall not be excess of the Maximum Backstop
Commitment Amount, (ii) the receipt by each Backstop Party of the its pro rata
portion of the Unsubscribed Shares as specified on Schedule 1 hereto
simultaneously with the receipt by the Company of the proceeds of such Backstop
Commitment, and (iii) the resignation from the Board of Directors of at least
four members who were also members of the Board of Directors as of December 31,
2017.
2.    This Letter Agreement, including the undersigned’s obligation to fund the
Commitment, terminates upon the earliest to occur of (i) the receipt by the
Company of gross cash proceeds from the Rights Offering from Participating
Common Shareholders in an aggregate amount of at least $182,000,000, (ii) the
date on which the Company provides written notice to the Backstop Parties that
it is terminating this Letter Agreement, (iii) the date on which the Backstop
Parties have provided the Company with the proceeds of the full amount of the
Backstop Commitments on the terms set forth in this Letter Agreement, or (iv)
September 30, 2018. Upon any such termination of this Letter Agreement, any
obligations hereunder will terminate and none of the parties hereto shall have
any liability under this Letter Agreement whatsoever to any other party.
3.    The obligation of any Backstop Party to fund its Backstop Commitment may
not be assigned to any other person or entity without the prior written consent
of the Company.
4.    This Letter Agreement is binding on and solely to the benefit of and
enforceable by the Backstop Parties and the Company, and nothing set forth in
this Letter Agreement is be construed to confer upon or give to any other person
any benefits, rights or remedies under or by reason of, or any rights to enforce
or cause the Company to enforce, the Backstop Commitments or any provisions of
this Letter Agreement.





--------------------------------------------------------------------------------









5.    Each Backstop Party hereby represents and warrants with respect to itself
to the Company that (a) it has all corporate, limited liability company or
limited partnership power and authority to execute, deliver and perform this
Letter Agreement, (b) the execution, delivery and performance of this Letter
Agreement by it has been duly and validly authorized and approved by all
necessary corporate, limited liability company or limited partnership action,
(c) this Letter Agreement has been duly and validly executed and delivered by it
and constitutes a valid and legally binding obligation of such Backstop Party,
(d) the execution, delivery and performance of this Letter Agreement by it does
not and will not conflict with, violate the terms of or result in the
acceleration of any obligation (i) under any material contract, material
commitment or other material instrument to which it is a party or is bound, (ii)
under its certificate incorporation or organization, bylaws or articles,
membership agreement or limited partnership or limited partnership agreement, or
(iii) result in the violation of any law or statute applicable to it or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority having jurisdiction over it, (e) no consent, approval,
authorization, order, license, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance of this Letter Agreement by it, and (f) it
has available unrestricted cash or cash equivalents and/or uncalled capital
commitments in excess of its Backstop Commitment.
6.    This Letter Agreement is governed in all respects, including as to
validity, interpretation and effect, by the laws of the State of Delaware,
without giving effect to its principles or rules of conflict of laws, to the
extent such principles are not mandatorily applicable by statute and would
permit or require the application of the laws of another jurisdiction. The
parties hereto hereby irrevocably submit to the jurisdiction of the Chancery
Court of the State of Delaware (and in the absence of jurisdiction in the
Chancery Court of the State of Delaware, the parties hereto consent to be
subject to the exclusive jurisdiction of any federal court located in the State
of Delaware or any other Delaware state court) solely in respect of the
interpretation and enforcement of the provisions of this Letter Agreement, and
irrevocably agree that all claims in respect of the interpretation and
enforcement of the provisions of this Letter Agreement, or with respect to any
action or proceeding hereunder, shall be heard and determined in the Chancery
Court of the State of Delaware (and in the absence of jurisdiction in the
Chancery Court of the State of Delaware, the parties hereto consent to be
subject to the exclusive jurisdiction of any federal court located in the State
of Delaware or any other Delaware state court), and that such jurisdiction of
such courts with respect thereto shall be exclusive, except solely to the extent
that all such courts shall lawfully decline to exercise such jurisdiction. Each
party hereto hereby waives and agrees not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof, that it is not
subject to such jurisdiction. Each party hereto hereby waives and agrees not to
assert, to the maximum extent permitted by law, as a defense in any action, suit
or proceeding for the interpretation or enforcement hereof, that such action,
suit or proceeding may not be brought or is not maintainable in such courts,
that the venue thereof may not be appropriate or that this Letter Agreement may
not be enforced in or by such courts. The





--------------------------------------------------------------------------------









parties hereto hereby consent to and grant any such court jurisdiction over the
person of such parties and over the subject matter of any such dispute. THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN ANY MATTERS ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LETTER AGREEMENT.
7.    This Letter Agreement constitutes the sole agreement, and supersedes all
prior agreements, understandings and statements, written or oral, between the
parties hereto with respect to the subject matter hereof. The terms of this
Letter Agreement may not be modified or otherwise amended, or waived, except
pursuant to a written agreement signed by the parties hereto. This Letter
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one and the same
instrument.
[Rest of Page Left Intentionally Blank]





--------------------------------------------------------------------------------










Very truly yours,
VINTAGE CAPITAL MANAGEMENT LLC


By:        /s/ Brian Kahn                    
    Name: Brian Kahn    
    Title: Managing Member
    
Acknowledged and agreed as of
the date first above written:

BABCOCK & WILCOX ENTERPRISES, INC.
By: /s/ Jenny L. Apker    
    Name: Jenny L. Apker
    Title: SVP & CFO












[Signature Page to Equity Commitment Letter]

--------------------------------------------------------------------------------






Schedule 1


Backstop Commitments




Backstop Party
Aggregate Backstop Commitment Percentage
Maximum Backstop Commitment Amount
Vintage Capital Management LLC
100%
$182,000,000








--------------------------------------------------------------------------------





Exhibit A


Term Sheet
Capitalized terms used in this Term Sheet but not defined herein shall have the
meaning given to them in the Letter Agreement to which it is attached.
THIS TERM SHEET IS NOT AN OFFER OR A SOLICITATION WITH RESPECT TO ANY SECURITIES
OF THE DEBTORS. ANY SUCH OFFER OR SOLICITATION MUST COMPLY WITH ALL APPLICABLE
SECURITIES LAWS.
Parties
Babcock & Wilcox Enterprises, Inc. (the “Company”).
Each of the Global Backstop Commitment Parties.
Each of the holders of the Company’s Common Stock (a “Common Shareholder”) who
determines to participate in the Rights Offering (the “Participating Common
Shareholders”), which may include the Backstop Commitment Parties.


Purchase Price
At least $182,000,000 in the aggregate divided by the number of shares of Common
Stock (“Common Shares”) being offered in the Rights Offering (the “Purchase
Price”) with a purchase price of $3.00 per newly-issued share.
Use of Proceeds
The proceeds of the Rights Offering and, if applicable, any Global Backstop
Commitments, together with cash on hand and other available sources will be used
by the Company to repay in full all of the indebtedness outstanding under the
Second Lien Credit Agreement, dated as of August 9, 2017, among the Company, the
lenders party thereto from time to time and Lightship Capital, as the
administrative agent, together with any prepayment premium or make-whole amounts
and all fees and expenses related to the foregoing.


Commencement Date
 
The Company shall commence the Rights Offering by mailing of the subscription
and disclosure documents for the Rights Offering on a date specified by the
Board of Directors in March 2018 (the “Commencement Date”).
Termination Date
The date that is the earlier of (a) the date the Company publicly announces that
it is terminating the Rights Offering, and (b) September 30, 2018 (the “Outside
Date”).
Closing Date
The date (such date, the “Closing Date”) after the Commencement Date and after
the expiration of the Offer Period (defined below) but prior to the Termination
Date that the Company specifies as the date upon which each Participating Common
Shareholder and/or Backstop Party shall be required to pay for the Rights
Offering Shares (defined below) it is has subscribed for or is commitment to
purchase.






--------------------------------------------------------------------------------





The Rights Offering
All Common Shareholders as of the record date the Company initiates the Rights
Offering (the “Record Date”) to be established by the Board of Directors will be
entitled to purchase, on a pro rata basis based upon the number of shares owned
by each such holder of Common Shares as of the Record Date, newly issued Common
Shares of the Company (the “Rights Offering Shares”) at the Purchase Price such
that the total amount of Rights Offering Shares sold pursuant to the Rights
Offering and the Backstop Commitments described below will generate not less
than $182,000,000 in gross cash proceeds (the “Rights Offering Proceeds”), it
being understood that the Company will have the right to elect to issue more
Rights Offering Shares if there are sufficient Participating Common Shareholders
with any such additional shares being offered to Participating Common
Shareholders on a pro rata basis.
Each Common Shareholder will have not less than a period to be specified by the
Board of Directors after the Commencement Date (the “Offer Period”) to determine
whether to participate in the Rights Offering. Participating Common Shareholders
must fund such purchase on the Closing Date.
Global Backstop Commitments
















Standstill and Voting Arrangements
 
As set forth in the Backstop Agreements, and subject solely to the conditions
set forth therein, each Global Backstop Party will purchase, in accordance with
their respective Global Backstop Commitments, Rights Offering Shares not
subscribed and paid for in the Rights Offering by Common Shareholders pursuant
to unexercised Rights. The allocation of Rights Offering Shares to the Global
Backstop Parties shall be determined by the Company, in its discretion.
 
 
To be determined.






